PER CURIAM.
Judgment is affirmed on the opinion below, D.C., 101 F.Supp. 257. The appellant’s effort to distinguish Guttmann v. Illinois Central R. Co., 2 Cir., 189 F.2d 927, cer-tiorari denied 342 U.S. 867, 72 S.Ct. 107 cannot prevail. The sentence upon which counsel relies for the attempted distinction is a restriction upon the payment of dividends on the common stock; it docs not impose an obligation to pay passed dividends on the non-cumulative preferred. That this is the correct interpretation is confirmed by the provision giving the corporation the option to purchase preferred stock at par, as well as by the provision governing liquida!ion and dissolution of the corporation.